NUMBER 13-08-00568-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE FERNANDO GARCIA


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                        Before Justices Yañez, Garza, and Vela
                          Per Curiam Memorandum Opinion1

        Relator, Fernando Garcia, pro se, seeks a writ of mandamus ordering the trial court

to provide him with the clerk’s record and court reporter’s records pertaining to his

conviction for intoxication manslaughter. This Court previously affirmed the conviction.

See Garcia v. State, No. 13-06-00488-CR, 2008 Tex. App. LEXIS 5990, at *8 (Tex.

App.–Corpus Christi Aug. 7, 2008, no pet.) (mem. op. not designated for publication). In

that appeal, relator was represented by appointed counsel.

        The Court, having examined and fully considered the petition for writ of mandamus,


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).




                                                     PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b

Memorandum Opinion delivered and filed
this 10th day of October, 2008.




                                              2